EXHIBIT “__”


NEITHER THE OFFER NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”).  THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT, OR AN OPINION
OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN
COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR
UNLESS SOLD PURSUANT TO RULE 144 OR REGULATION S UNDER THE ACT.


JADE PHARMACEUTICALS, INC.
10% CONVERTIBLE EXCHANGEABLE DEBENTURE
DUE: December  __, 20__




No. __
             ______, 2010
$__________
New York, New York



FOR VALUE RECEIVED, the undersigned, JADE PHARMACEUTICALS, INC. or its
successors (herein called the “Company”), a corporation organized and existing
under the laws of the British Virgin Islands, promises to pay to the order of
_____________________________________, or his or its registered assigns (the
“Holder”), the principal sum of __________________
___________________________________________Dollars (US$_________) on December
__, 20__ (the “Maturity Date”),


together with interest (computed on the basis of a 360-day year) on the
outstanding principal amount at the rate of ten percent (10.00%) per annum from
the date hereof, and shall be cumulative but not compounded, payable upon
conversion or Maturity, provided, however, thatthe interest on this Debenture
shall be paid either in kind in shares of the common stock of the Company (the
“Common Stock”) upon any conversion.


1.           Subscription Agreement.   This Debenture has been issued pursuant
to the terms and conditions set forth in the Subscription Agreement dated as of
December __, 2010 by and among the Company and the respective Investors named
therein (the “Subscription Agreement”).  All of the terms and conditions of such
Subscription Agreement are incorporated herein by this reference, and all
capitalized terms not separately defined in this Debenture, shall have the same
meanings as defined in the Subscription Agreement.


2.           Conversion Rights.
 
a.           Optional Conversion.
 
 
 

--------------------------------------------------------------------------------

 


Upon the first closing of a subsequent financing in an amount equal to or
greater than $3,000,000 (the “PIPE Financing), the holders of the Debentures
shall have the option to convert the Debentures into securities of like kind to
the securities sold in the PIPE (the “Conversion Securities”).  The conversion
rate used for determining the quantity of Conversion Securities to be exchanged
for the Debentures shall be at a conversion rate equal to 50% of the per share
price that shares have been sold in the Company’s PIPE financing (the
“Conversion Price”) to be completed concurrently with the closing of the PIPE
Financing. For example, each investor who contributes $50,000 will receive
$100,000 worth of shares in the Company at the price per share sold in the PIPE
Financing.


 
b.           Mandatory Conversion.


Subject to the RPC Conversion (defined below), the Debentures shall be
automatically converted into Conversion Securities at the earlier of (i) one (1)
year after the closing of this Offering, or (ii) the effectiveness of a
registration statement filed by the Company with the Securities and Exchange
Commission in connection with the PIPE.




c.           RPC Conversion.


In the event that the Company does not complete a Reverse Merger or other event
which results in its stock becoming publicly traded on a U.S. equity
market  within one (1) year after the issuance date of the Debentures (the
“Going Public Deadline”), then the Debentures shall be exchanged for common
shares of Radient Pharmaceuticals, Inc. (“RPC”) at a conversion price of $0.28
per share (the “RPC Conversion Price”) unless a majority of the holders of the
Debentures consent in writing to an extension of the Going Public Deadline;
provided, however, that the Going Public Deadline shall not be extended for more
than six months in total.


3.           No Prepayment.   Unless otherwise consented to in writing by the
Holder, the Company shall have no right to prepay all or any portion of the
principal amount of this Debenture prior to the Going Public Deadline.


4.           Debentures.   Payments of principal of, and interest on, this
Debenture are to be made in lawful money of the United States of America at such
place as provided in the Subscription Agreement.  This Debenture is one of a
series of up to $1,000,000 aggregate amount of 10% Convertible Exchangeable
Debentures (herein called the “Debentures”) issued pursuant to the Subscription
Agreement, and is subject to other terms as set forth in the Subscription
Agreement.


5.           Registered Debenture.   This Debenture is a registered Debenture
and, as provided in the Subscription Agreement, upon surrender of this Debenture
for registration of transfer, duly endorsed, or accompanied by a written
instrument of transfer duly executed, by the registered Holder hereof or such
Holder's attorney duly authorized in writing, a new Debenture for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Debenture is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
 
2

--------------------------------------------------------------------------------

 


6.  Concerning the Shares.
 
a. Legend.  The shares of Common Stock issuable upon conversion of the Holder’s
Debenture may not be sold or transferred unless (A) such shares are sold
pursuant to an effective registration statement under the Securities Act, or (B)
the Company or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (C) such shares are sold or transferred pursuant to Rule
144 under the Securities Act (or a successor rule) (“Rule 144”) or (D) such
shares are sold or transferred outside the United States in accordance with Rule
904 of Regulation S under the Securities Act, or (E) such shares are transferred
to an “affiliate” (as defined in Rule 144) of the Company who agrees to sell or
otherwise transfer the shares only in accordance with this Section 6(e).  Except
as otherwise provided in this Agreement (and subject to the removal provisions
set forth below), until such time as the shares of Common Stock issuable upon
conversion of the Holder’s Debenture have been registered under the Act as
contemplated by the Registration Rights Agreement, otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as
of a particular date that can then be immediately sold, each certificate for
shares of Common Stock issuable upon conversion of the Holder’s Debenture that
has not been so included in an effective registration statement or that has not
been sold pursuant to an effective registration statement or an exemption that
permits removal of the legend, shall bear a legend substantially in the
following form, as appropriate:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION,
(B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER
THE U.S. SECURITIES ACT, (C) WITHIN THE UNITED STATES AFTER REGISTRATION OR IN
ACCORDANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S.
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITHIN THE UNITED STATES IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAWS AND THE HOLDER HAS PRIOR TO SUCH SALE
FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE CORPORATION.
 
 
3

--------------------------------------------------------------------------------

 


b. Removal of Legend.  The legend set forth above shall be removed and the
Company shall issue to the Holder a new certificate therefor free of any
transfer legend if (A) the Company or its transfer agent shall have received an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Common Stock may be made without registration under the Act and the
shares are so sold or transferred, (B) such Holder provides the Company or its
transfer agent with reasonable assurances that the Common Stock issuable upon
conversion of the Holder’s Debenture (to the extent such securities are deemed
to have been acquired on the same date) can be sold pursuant to Rule 144 or (C)
in the case of the Common Stock issuable upon conversion of the Holder’s
Debenture, such security is registered for sale by the Holder under an effective
registration statement filed under the Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold.  The Company shall cause its
counsel to issue a legal opinion to the Company’s transfer agent promptly after
the effective date of any registration statement under the Act registering the
resale of the Common Stock issuable upon conversion of the Debentures if
required by the Company’s transfer agent to effect the removal of the legend
hereunder.  Nothing in the Holder’s Debenture shall (x) limit the Company’s
obligation under the Registration Rights Agreement or (y) affect in any way the
Holder’s obligations to comply with applicable prospectus delivery requirements
upon the resale of the securities referred to herein.
 
c. Adjustment Due to RPC Dilutive Issuance.  If, at any time when any Debentures
are issued and outstanding, RPC issues or sells (i) shares of common stock or
preferred shares convertible into common stock, or (ii) debt, warrants, options
or other instruments or securities which are convertible into or exercisable for
shares of common stock, in each case for consideration (or with a conversion
price) per common share less than the RPC Conversion Price in effect immediately
prior to the issuance or sale of such securities or instruments, or without
consideration, then forthwith upon such issuance or sale, the RPC Conversion
Price shall (until another such issuance or sale) be automatically reduced to
the price (calculated to the nearest full cent) equal to the price (or
conversion price) of any such securities or instruments; provided,  however,
that, if required by applicable NYSE-Amex regulations, until such date NYSE-Amex
approval and/or approval of RPC’s shareholders is obtained and deemed effective
no adjustment shall occur hereunder; and, provided, further, that upon such
NYSE-Amex and/or RPC shareholder approval, any adjustments that did not occur
because of this proviso shall be immediately deemed effective.
 


7.           Applicable Law.   This Debenture shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.
 
 
4

--------------------------------------------------------------------------------

 


8.           Facsimile Signatures.   This Debenture may be executed by facsimile
signature which shall, for all purposes be deemed to be as legally valid and
binding upon the Company as a ribbon original signature.


9.           Portfolio Interest.   It is intended that all interest paid
hereunder shall constitute “portfolio interest” within the meaning of Section
871(h) of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.


the balance of this instrument is intentionally left blank - signature page
follows
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed and delivered this Debenture the
date and year first above written.
 

 
JADE PHARMACEUTICALS, INC.
 
 
By: _______________________________
Name:  Henry Jia,
Title:    CEO





For purposes of Section 2(c):


RADIENT PHARMACEUTICALS, INC.
 
 
By: _______________________________
Name:  Douglas MacLellan,
Title:    CEO

 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 